Filed by ICO, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: ICO, Inc. Commission File No.: 001-08327 [Letter to Employees with Restricted Shares] [Date] [Restricted Shareholder Name] [Restricted Shareholder Address] [City, State Zip] Dear [Restricted Shareholder]: The purpose of this letter is to notify you of the treatment of the unvested restricted shares of the common stock of ICO, Inc. (“ICO”) that you hold (“Restricted Shares”), in connection with the merger (the “Merger”) of ICO into a subsidiary of A. Schulman, Inc. (“A.
